Exhibit 10.2

AMENDMENT NO. 1 TO

AMENDED AND RESTATED ADVISORY AGREEMENT (2020)



THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED ADVISORY AGREEMENT (2020) (this
“Amendment”), dated and effective as of July 15, 2020, is entered into by and
among Black Creek Industrial REIT IV Inc., a Maryland corporation (the
“Corporation”), BCI IV Operating Partnership LP, a Delaware limited partnership
(the “Operating Partnership”), and BCI IV Advisors LLC, a Delaware limited
liability company (the “Advisor”). The Corporation, the Operating Partnership
and the Advisor are collectively referred to in this Amendment as the “Parties.”
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Advisory Agreement (as defined below).



WHEREAS, the Parties entered into that certain Amended and Restated Advisory
Agreement (2020) (the “Advisory Agreement”), dated as of June 12, 2020, pursuant
to which the Advisor agreed to provide certain services to the Company; and



WHEREAS, the Parties desire to enter into this Amendment to provide that the
Advisor shall receive a fee for rendering services related to the development,
construction, improvement or stabilization of certain Real Property or
overseeing the provision of these services by third parties.



NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:



1.Sections 9 (b) – (f) are hereby renumbered to be Sections 9 (c) – (g) and new
Section 9(b) of the Advisory Agreement is hereby included:



(b) Development Fee. The Advisor shall receive a Development Fee (defined below)
with respect to each Real Property for which the Advisor provides Development
Services (defined below) or Development Oversight Services (defined below),
either in connection with the acquisition of such Real Property (including,
without limitation, forward commitment acquisitions), the stabilization of such
Real Property (including, without limitation, development or value add
transactions), or both (any of the foregoing being “Development Real
Properties”). In connection with providing services related to the development,
construction, improvement or stabilization, including tenant improvements, of
Development Real Properties (collectively, “Development Services”) or overseeing
the provision of these services by third parties on behalf of the Corporation
(“Development Oversight Services”), the fee (the “Development Fee”) will be an
amount that will equal up to 4.0% of Total Project Cost of such Development Real
Property (or the Corporation’s proportional interest therein with respect to
Real Property held in Joint Ventures or other entities that are co-owned). If
the Advisor engages a third party to provide Development Services directly to
the Corporation,  the third party shall be compensated directly by the
Corporation, and the Advisor shall receive the Development Fee if it provides
the Development Oversight Services. The total of all Development Fees and
Acquisition Expenses paid by the Corporation with respect to any Real Property
shall not exceed 6%



--------------------------------------------------------------------------------

of the Contract Purchase Price or the Total Project Cost (as applicable) of such
Real Property unless Development Fees in excess of such amount are approved by a
majority of the Board of Directors, including a majority of the Independent
Directors.





2.This Amendment constitutes an amendment to the Advisory Agreement. Except as
set forth in this Amendment, all of the provisions of the Advisory Agreement
shall continue in full force and effect in accordance with their terms. In the
event of any conflict between the provisions of the Advisory Agreement and the
provisions of this Amendment, the provisions of this Amendment shall control.



3.This Amendment (a) shall be binding upon the Parties and their respective
successors and assigns; (b) may be executed in several counterparts, each of
which counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement; and (c) together with the Advisory Agreement, embodies the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter.























































--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.





BLACK CREEK INDUSTRIAL REIT IV INC.





By:

 

/s/ Jeff Taylor

Name:

 

Jeffrey Taylor

Title:

 

Managing Director, Co-President



BCI IV OPERATING PARTNERSHIP LP



By:  Black Creek Industrial REIT IV Inc., 

its Sole General Partner





By:

 

/s/ Jeff Taylor

Name:

 

Jeffrey Taylor

Title:

 

Managing Director, Co-President



BCI IV ADVISORS LLC



By:  BCI IV Advisors Group LLC, its Sole

Member





By:

 

/s/ Evan H. Zucker

Name:

 

Evan H. Zucker

Title:

 

Manager









--------------------------------------------------------------------------------